Citation Nr: 1708561	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  13-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a respiratory disability, including COPD, due to asbestos exposure.



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel





INTRODUCTION

The Veteran served in the United States Navy from October 1965 to October 1969, to include service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ reopened the Veteran's claim for entitlement to service connection for COPD due to asbestos exposure, and denied the claim on the merits.  The Veteran disagreed with that decision and perfected this appeal.

In January 2010, the Veteran appointed Kenneth LaVan, Esquire as his representative.  By law, representative wishing to withdraw representation subsequent to certification of an appeal to the Board must submit a motion of withdrawal with the Board, showing good cause for the withdrawal.  38 C.F.R. § 20.608.

Mr. LaVan filed a Motion to Withdraw Representation, pursuant to 38 C.F.R. § 20.608.  As good cause for this motion, the attorney indicated that various factors make continued representation impractical or otherwise unethical.  38 C.F.R. § 20.608(b)(2).  The motion was granted by the undersigned on March 6, 2017.  On March 8, 2017, the Board contacted the Veteran to notify him of the withdrawal of his attorney and, at that time, the Veteran elected to proceed pro se.

In his substantive appeal, the Veteran requested a Board hearing via videoconference.  See VA Form 9 dated March 8, 2013.  The Board hearing was scheduled for May 26, 2016.  See Notification Letter dated April 15, 2016.  Subsequently, the Veteran's requested to cancel his scheduled Board hearing.  See Report of General Information dated May 23, 2016.

The issue of entitlement to service connection for a respiratory disability, including COPD, due to asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final July 2005 AOJ rating decision denied the Veteran's claim of entitlement to service connection for COPD on the basis that that the Veteran did not manifest an asbestos-related disease.

2.  The evidence associated with the claims file subsequent to the AOJ's July 2005 denial of his service connection claim is new and material as it includes a previously unconsidered x-ray finding of bibasilar chronic interstitial changes which, when viewed in light of the May 2005 VA examiner opinion that the Veteran did not manifest asbestos-related disease, in part, due to the lack of interstitial fibrosis, raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2005 rating decision denying service connection for COPD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received to reopen the claim of service connection for COPD, due to asbestos exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for COPD.  Service connection is established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A July 2005 AOJ rating decision denied service connection for COPD on the basis that the evidence did not show a lung condition due to asbestos.  By letter dated July 18, 2005, the Veteran was notified of this decision and his appellate rights.  The Veteran did not submit a notice of disagreement, or new and material evidence, within one year of notice of the denial.  That decision, therefore, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2005).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The relevant evidence before the AOJ at the time of the final decision in July 2005 consisted of the following: the Veteran's service treatment records dated September 1965 through September 1969; private treatment records dated June 2002 through December 2002; VA treatment records dated July 2004 through December 2004; a VA examination dated May 2005; and the Veteran's lay statements.  The VA examination included a negative nexus, reasoning that there was no evidence of restrictive lung disease or diminished diffusion, nor was there evidence of pleural plaques or pulmonary nodules (indicative of asbestosis).  Based on that evidence, the AOJ denied the Veteran's claim, reasoning that there was no evidence that the Veteran's COPD was caused by a lung condition due to asbestos. 

Since that time, the evidence received consists of a subsequent VA examination and medical records.  A January 2009 private x-ray examination was interpreted as showing bibasilar chronic interstitial changes.  This finding, when viewed in light of the May 2005 VA examiner opinion that the Veteran did not manifest asbestos-related disease, in part, due to the lack of interstitial fibrosis, is new and material and raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The issue of entitlement to service connection for a respiratory disability, including COPD, due to asbestos exposure, on the merits is deferred pending additional development addressed in the REMAND below.


ORDER

The claim of entitlement to service connection for COPD is reopened.  To this extent only, the appeal is granted.


REMAND

A May 2005 VA examiner reasoned that the Veteran did not manifest asbestos-related disease, in part, due to the lack of radiologic evidence of interstitial fibrosis, and lack of PFT findings showing restrictive lung disease or diminished diffusion.  A January 2009 private x-ray examination was interpreted as showing bibasilar chronic interstitial changes.  An October 4, 2004 letter from the Miami VAMC indicated that the Veteran was deemed totally and permanently disabled due to restrictive lung disease.  A private PFT in June 2002 was interpreted as showing a severe reduction in diffusion capacity.  Given this evidence, the Board requires additional opinion.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all medical and legal documents pertaining to the Veteran's application for disability benefits with the Social Security Administration.

2.  Associate with the claims folder updated VA and private treatment records.

3.  Thereafter, forward the claims folder to an appropriately qualified medical doctor to clarify the nature and etiology of the Veteran's respiratory disorder(s).  The need for additional examination is left to the discretion of the examiner.  

The examiner is requested to identify all pulmonary disorders manifested by the Veteran, to include COPD, emphysema and asthma.  For each diagnosed respiratory disorder, the examiner is requested to provide opinion as to whether it is at least as likely as not that such disorder first manifested in service or is due to an event in service, to include the conceded asbestos exposure?

In providing this opinion, the examiner should consider the following:
* a May 2005 VA examiner opinion that the Veteran did not manifest asbestos-related disease, in part, due to the lack of radiologic evidence of interstitial fibrosis, and lack of PFT findings showing restrictive lung disease or diminished diffusion;
* an October 4, 2004 letter from the Miami VAMC indicating that the Veteran was deemed totally and permanently disabled due to restrictive lung disease;
* a private PFT in June 2002 interpreted as showing a severe reduction in diffusion capacity; and
* a January 2009 private x-ray examination interpreted as showing bibasilar chronic interstitial changes.

4.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


